4033.46

                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MISSOURI

STACY ARNOLD,                                         )
                                                      )
                                Plaintiff,            )
                                                      )       Case No. 19-CV-06137-BP
v.                                                    )
                                                      )
CITY OF ST. JOSEPH, ET AL.,                           )
                                                      )
                                Defendants.           )

   DEFENDANT ST. JOSEPH PUBLIC LIBRARY’S UNOPPOSED MOTION FOR
 EXTENSION OF TIME TO RESPOND TO PLAINTIFF’S INTERROGATORIES AND
          FIRST REQUESTS FOR PRODUCTION OF DOCUMENTS

          COMES NOW Defendant St. Joseph Public Library (“Defendant”) by and through its

attorneys of record and moves this Court for an extension of time to respond to Plaintiff’s First

Interrogatories and First Requests for Production of Documents. Defendant states the following

in support of this Motion:

          1.      Plaintiff served her First Interrogatories and First Requests for Production of

Documents on or about April 30, 2020 (ECF No. 60).

          2.      Defendant’s responses to Plaintiff’s First Interrogatories and First Requests for

Production of Documents were originally due June 1, 2020.

          3.      Defendant requests an additional fourteen (14) days, or until June 15, 2020, to

respond to Plaintiff’s First Interrogatories and First Requests for Production of Documents. This

request is made due to the recent orders to shut down various facilities including Defendant Library

which have caused significant disruptions to the business operations of Defendant.

          4.      Counsel for Defendant has conferred with Plaintiff regarding this requested

extension and Plaintiff has no objection to this requested extension.


                                                  1

               Case 5:19-cv-06137-BP Document 62 Filed 06/01/20 Page 1 of 2
       5.      No prior extensions of time have been requested to this deadline.

       6.      Defendant is constrained to make this request out of necessity and not for the

purpose of causing any unnecessary delay.

       WHEREFORE, Defendant St. Joseph Public Library requests that this Court grant it an

additional fourteen (14) days up to and including the 15th day of June, 2020 within which to provide

its responses to Plaintiff’s First Interrogatories and First Requests for Production of Documents.

                                      Respectfully submitted,

                                      McANANY, VAN CLEAVE & PHILLIPS, P.A.
                                      10 E. Cambridge Circle Drive, 300
                                      Kansas City, Kansas 66103
                                      Telephone:    (913) 371-3838
                                      Facsimile:    (913) 371-4722
                                      E-mail:ggoheen@mvplaw.com


                                      By: /s/ Gregory P. Goheen
                                            Gregory P. Goheen                #58119

                                      Attorneys for Defendant St. Joseph Public Library

                                CERTIFICATE OF SERVICE

       I hereby certify that on the 1st day of June, 2020, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system, which sent notification of such filing to the
following:

Stacy Arnold
500 Westover Drive #11589
Sanford, NC 27330
Plaintiff, pro se

Mark Beam-Ward
Beam-Ward, Kruse, Wilson & Fletes, LLC
8645 College Boulevard, Suite 250
Overland Park, KS 66210
Attorneys for Defendant Roger Clary


                                                     /s/ Gregory P. Goheen

                                                 2

            Case 5:19-cv-06137-BP Document 62 Filed 06/01/20 Page 2 of 2
